


Exhibit 10.1


Purchase Agreement
Kisa and Luna Claims


This Purchase Agreement - Kisa and Luna Claims ("Agreement") is made and entered
into by and among Amazing Energy Oil and Gas Co. (formerly Gold Crest Mines
Inc.), (hereafter "Amazing") whose address is 701 South Taylor Street, Suite
470, LB113, Amarillo, TX 79101 USA and Kisa Gold Mining Inc. ("Kisa"), a
wholly-owned subsidiary of Amazing, also of 701 South Taylor Street, Suite 470,
LB113, Amarillo, TX 79101 USA ("Sellers") and Afranex Gold Limited (CAN 149 572
770) whose address is Suite 8, 7 The Esplanade, Mt. Pleasant, WA, Australia
6153 ("Afranex") and its wholly-owned subsidiary, Afranex (Alaska) Limited
("Afranex (Alaska)"), whose address is 1600 A Street, Suite 310, Anchorage, AK
99501 ("Buyer").


Recitals


A.           Kisa is the owners of 38 State of Alaska mining locations
identified herein as Kisa 1-13, Kisa 17-41 (the "Kisa Claims") and 50 State of
Alaska mining locations (the "Luna Claims"), (collectively the "Mining Claims")
more fully described on Exhibit A attached hereto and incorporated herein by
reference, which it wishes wish to sell to Buyer, and


B.           Buyer wishes to purchase the Mining Claims in the name or Afranex
(Alaska) on the terms and conditions hereinafter set forth in this Agreement.


NOW THEREFORE, in consideration of these premises the parties agree as follows:


1.         Definitions.   The following defined terms, wherever used in this
Agreement shall have the meanings described below:


1.1          "Buyer" means Afranex, Afranex (Alaska) and their successors and
assigns.


1.2          "Closing Date" means the date on which Buyer's purchase of the
Property is completed in accordance with Section 5.


1.3          "Contaminants" means any dangerous, or hazardous substances
controlled or regulated under Environmental Laws;


l.4           "Contamination" means the presence of Contaminants on the Mining
Claims as of the Effective Date requiring remediation under Environmental Laws;


1.5          "Data" means all data and records concerning the Mining Claims
held, owned, possessed by Sellers or any one of them, including all geological,
geochemical and geophysical maps, reports, surveys and tests, all drill hole
maps, drill logs, drill core, drill cutting, chip trays, and other samples taken
from within the Mining Claims, all engineering and metallurgical reports,
studies and tests, all samples, assay and production logs, maps, reports and
tests, and all other reports, studies, surveys and tests concerning the Mining
Claims.


1.6          "Deed" means the Deed and Assignment to be delivered by Sellers on
the Closing




Page 1 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims




in accordance with Section 5.3.


1.7          "Effective Date" means the date this Purchase Agreement is signed
by the latter of the parties.


1.8          "Environmental Laws" means federal, state or local laws, or
regulations of any Governmental Authority relating to the protection of the
environment;


1.9          "Environmental Liabilities" means any and all liabilities and
obligations, arising from or relating to Sellers' activities on the Mining
Claims requiring remediation of any Contamination;


1.10        "Expenses" means all liabilities, obligations, duties, losses,
costs, expenses, penalties, fines and monetary sanctions and all amounts paid to
settle a Legal Claim, or to satisfy any judgment, order, decree, directive,
award or other obligation to pay any amount of whatever nature or kind.


1.11        "Legal Claim" means any actual or threatened claim or litigation of
any kind whatsoever alleging a violation of Environmental Laws arising from
Sellers' ownership or activities on the Mining Claims:


1.12        "Minerals" means all minerals and mineral materials or whatever
nature or kind which may be extracted, produced and sold from the Mining Claims
in accordance with the laws of the state of Alaska.


1.13        "Mining Claims" means the State of Alaska mining claims owned by
Kisa as described in Exhibit A.


1.14        "Sellers" means Amazing, Kisa and their successors and assigns.


1.15        "Personal Property" means the Data, equipment and facilities or the
Sellers acquired, constructed, and maintained for the exploration for and
recovery of Minerals on the Mining Claim, including the equipment and facilities
described in Exhibit B attached to and by this reference incorporated in this
Agreement.


1.16        "Property" all of the right, title, and interest of Sellers in the
Mining Claims and the Personal Property.


1.17        "Purchase Price" means the purchase price for the described in
Section 4.


2.         Purchase and Sale.   Sellers agree to assign, convey, sell, and
transfer to Buyers the Mining Claims and the Personal Property on the terms and
conditions of this Agreement.








Page 2 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims


2.1          Assignment and Assumption.  On Closing and Sellers' assignment of
the Mining Claims, Buyer agrees to assume and perform the obligations of the
Sellers with regard to the Mining Claims that accrue after the Closing.


2.2          Personal Property.  On Closing, Buyer shall take possession of and
shall have the exclusive right of use of the Property Buyer acknowledges that
the assignment, conveyance, sale, and transfer of the equipment and facilities
included in the Personal Properties is in "as is" condition and are sold without
any representation or warranty of concerning the quality of such Personal
Property or its fitness for any particular purpose.


3.         Term.   The term or this Agreement shall commence on the Effective
Date and shall expire on Closing, except for such obligation and rights of the
parties which by the terms of this Agreement and the Deed survive the Closing.


4.         Payments.   Buyer shall pay to Sellers the payments provided in this
Section.


4.1          Cash Payments.  Buyers have paid to Sellers THREE HUNDRED THOUSAND
DOLLARS ($300,000.00) as full consideration of the Mining Claims and Personal
Property, receipt of which is hereby acknowledged by Sellers.


4.2          Currency.  All sums referred to in this Agreement are in United
States currency unless otherwise specified.


5.         Closing.   The Closing of the transactions contemplated under this
Agreement shall be completed as described in this Section.


5.l           Place of Closing.  The Closing shall occur at the office of
Buyer's counsel in Anchorage, Alaska or such other location as the parties may
agree.


5.2          Closing Date.  The Closing shall occur on or before June 30, 2017.


5.3          Instruments to be Delivered on Closing.  On Closing, Sellers shall
execute and deliver to Buyer: (a) a Bill of Sale for the Personal Property in
the form attached to this Agreement as Exhibit B; and (b) a recordable Quitclaim
Deed conveying all of Sellers' right, title and interest in the Mining Claims in
the form of the Quitclaim Deed attached to this Agreement as Exhibit C.


5.4          Effect of Closing.  On Closing, Afranex (Alaska) shall own the
Property subject to any obligations stated in this Agreement which expressly
survive the Closing and the obligations under the Deed.


6.         Sellers' Assistance.   Sellers agree to assist and cooperate with
Buyers in any application by Afranex (Alaska) for governmental licenses, permits
and approvals, the costs of which, including the reasonable costs incurred by
Sellers in response to Buyers request for assistance


Page 3 of 19 
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims




and cooperation, shall be borne by Buyer.


7.         Delivery of Tax Notices.   If any party receives tax bills or claims
which are another parties responsibility, such receiving party shall promptly
forward them to the appropriate other party for payment.


8.         Indemnity.   Sellers shall defend, indemnify and hold harmless Buyers
from and against claims and liabilities which arise from Seller's activities on
the Property.  Sellers hereby agree to indemnify, defend and save harmless the
Buyer from and against any and all undisclosed Legal Claims and Expenses
relating to or resulting from Environmental Liabilities on the Mining Claims.
 
9.         Relationship of the Parties.   This Agreement shall not be deemed to
constitute any party, in its capacity as such, the partner, agent or legal
representative or any other party, or to create any joint venture, partnership,
mining partnership or other partnership relationship between the parties.


10.       Title.


10.1        No Warranty of Title.  This Agreement is made without warrant of
title.


10.2        Representations.  Sellers represent that:


10.2.1     The Mining Claims are in good standing. and Sellers have not received
notice or and are not aware of any act, event, omission or occurrence that would
constitute a default under the laws of the State of Alaska pertaining to the
Mining Claims; and


10.2.2     To its knowledge, Kisa has good title to and the full right and power
to grant the rights granted to Afranex (Alaska) under this Agreement and to
convey all of Kisa's right, title, and interest in the Mining Claims and
Personal Property free and clear or any liens, claims, and encumbrances.


11.       Covenants, Warranties and Representations.   Each or the parties
covenants, warrants and represents for itself as follows:


11.1        Compliance with Laws.  That it has complied with all applicable laws
and regulations of any governmental body, federal, state or local, regarding the
terms of and performance of its obligations under this Agreement and its
activities on or relating to the Property and is not aware of any act, event,
omission or occurrence on or relating to the Property that would constitute a
violation or applicable laws and regulations.


11.2        No Pending Proceedings.  That there are no lawsuits or proceedings
pending or threatened which affect its ability to perform the terms of this
Agreement or which affect the Property.






Page 4 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims




11.3        Costs. That each party has had the opportunity to consult with
counsel in conjunction with this Agreement and shall pay all costs and expenses
it has incurred or shall incur by it in negotiating, preparing and reviewing
this Agreement and in closing and carrying out the transactions contemplated by
this Agreement.


11.4        Brokers.  That it has had no dealings with an agent, broker or
finder in connection with this Agreement, and shall indemnify, defend and hold
each other party harmless from and against any claims that may be asserted
through such party that any agent's, broker's or finder's fee is due in
connection with this Agreement.


11.5        Patriot Act.  That it is not on the Specially Designated National &
Blocked Persons List of the Office of Foreign Assets Control of the United
States Treasury Department and is not otherwise blocked or banned by any foreign
assets office rule or any other law or regulation, including the USA Patriot Act
or Executive Order 13234.


11.6        Authorization.  That each of the individuals executing this
Agreement has full power and authority to so execute and deliver this Agreement
to the opposing party and to consummate the transactions contemplated under this
Agreement.


11.7        Binding Agreement.  That this Agreement and the other closing
documents executed by each party is a valid and binding obligation or such
party, enforceable against such party in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and other similar laws or general application affecting
enforcement or creditors' rights generally.


12.       Termination, Defaults and Remedies.


12.1        Default.  Any material default under this Agreement of the other
closing documents shall be a default under each of the other closing documents
and shall entitle the non-defaulting party to exercise, in addition to any
remedy provided in the respective instrument under which the default occurred,
any remedies for default provided under the other closing documents. This
provision will survive the Closing.


12.2        Default by Sellers.  Sellers will be in default hereunder upon the
occurrence of any of the following events:


12.2.1     Sellers' failure to materially meet, comply with, or perform any
covenant, agreement or obligation required on Sellers's part in the manner
required in this Agreement, for any reason other than a default by Buyer
hereunder; or


12.2.2     In the event of a default by any Seller hereunder, Buyers may, at
Buyers option, terminate this Agreement by written notice delivered to Sellers
at or prior to Closing, in which case Sellers will refund all payments that have
been paid Sellers or any of them; or in the




Page 5 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims




alternative, Buyers or any of them may seek to enforce specific performance of
this Agreement by Sellers.


12.3        Default by Buyer.  Buyer will be in default hereunder if any Buyer
fails to materially meet, comply with, or perform any covenant, agreement or
obligation required on Buyers' part within the time limits and in the manner
required in this Agreement, for any reason other than a default by Sellers
hereunder.


12.3.1     Nothing contained herein shall preclude Sellers from pursuing any
other remedies at law.


13.       Data.  Prior to Closing and at Sellers' sole cost and expense, Sellers
shall deliver to Buyers copies of all of the Data regarding the Mining Claims
which Sellers possess and which Sellers have not previously delivered to Buyer. 
If Sellers acquires any additional Data concerning the Mining Claims, Sellers
shall promptly deliver a copy of such Data to Buyer.  Digital data shall be in a
format which is readable and useful using commercially available software which
is customarily used in the mineral industry in the United States.  All digital
and written data shall be in English.


14.       Confidentiality. The data information, including the terms of this
Agreement, disclosed to any other party by another party pursuant to this
Agreement shall be deemed confidential and, except as otherwise required by law,
shall not be disclosed to outside non-parties except on a need to know basis or
as may be required to protect or record title to the Property.  Data information
which the parties publicly disclose or which is in the public domain shall not
be regarded as confidential information for purposes of this Section.


15.       Assignment.  Until the Closing, Sellers shall have no right to
transfer any interest in this Agreement and the Property to any non-party
without Buyers' prior written consent.


16.       Notices.  Any notices required or authorized to be given by this
Agreement shall be in writing and shall be sent either digitally or by
commercial courier, facsimile, or by certified U.S. mail, postage prepaid and
return receipt requested, addressed to the proper party at the address with this
Section.  Such notice shall be effective on the date of receipt by the addressee
party, except that any emails or facsimiles received after 5:00 p.m. of the
addressee's local time shall be deemed delivered the next day.


If to Sellers:                              Amazing Energy Oil and Gas Co.
Kisa Gold Mining Inc.
701 South Taylor Street, Suite 470, LB113
Amarillo, TX  79101 USA
(806) 351-2077
stephen@amazingenergy.com








Page 6 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims


If to Buyers:                              Afranex Gold Limited
Afranex (Alaska) Limited
Suite 8, 7 The Esplanade
Mt. Pleasant, WA, AUSTRALIA 6153
+61 417 702 245
xgs@wesnet.com.au


   with a copy to:            J. P. Tangen, Attorney at law (P.C.)
1600 A Street, Suite 310
Anchorage, AK   99501
(907) 222-3985
jpt@jptangen.com


17.       Binding Effect of Obligations.  This Agreement shall be binding upon
and inure to the benefit of the respective parties and their successors or
assigns.


18.       Miscellaneous Provision.


18.1        Entire Agreement.  The parties agree that the entire agreement
between them is written in this Agreement.  There are no terms or conditions,
express or implied, other than those expressly stated in this Agreement.  This
Agreement may be amended or modified only by a written instrument signed by the
parties with the same formality as this Agreement.


18.2        Governing Law and Forum Selection.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Alaska.  Any
action or proceeding concerning the construction, or interpretation of the terms
of this Agreement or any claim or dispute between the parties shall be commenced
and heard in the Superior Court of the State of Alaska in the Third Judicial
District.  Each of the parties agrees that such Superior Court has jurisdiction
of the subject matter of this Agreement and personal jurisdiction of the parties
and each of the parties agree to submit to the jurisdiction of the subject
matter.


18.3        Multiple Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of
which shall constitute the same Agreement.


18.4        Severability.  If any part, term or provision of this Agreement is
held by a court of competent jurisdiction to be illegal or in conflict with any
Governmental Regulations, the validity of the remaining portions or provisions
shall not be affected, and the rights and obligations of the parties shall be
construed and enforced as if the Agreement did not contain the particular part,
term or provision held to be invalid.


The parties have executed this Agreement as of the date set forth below.










Page 7 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims




Sellers:
 
Buyer:
Amazing Oil and Gas Co.
 
Afranex Gold Limited
Kisa Gold Mining Inc.
 
Afranex Gold (Alaska) Limited
                             
By:
STEPHEN SALGADO          6-21-17
 
By:
ALLAN KELLY          22 June 2017
 
Stephen Salgado (date)
   
Allan Kelly (date)





















Page 8 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims




Exhibit A
The Mining Claims
The Kisa Claims


Claim
ADL #
Twnshp
Range
Sec.
¼ Sec.
Acres
Document #
Kisa 1
654902
003n
058w
1
SWNW
40
2006-001209-0†
Kisa 2
654903
003n
058w
1
SENW
40
2006-001210-0†
2006-001207-0*
Kisa 3
654904
003n
058w
1
SW
160
2006-001211-0†
Kisa 4
654905
003n
058w
11
NE
160
2006-001212-0†
Kisa 5
654906
003n
058w
11
NW
160
2006-001213-0†
Kisa 6
654907
003n
058w
12
NW
160
2006-001214-0†
Kisa 7
654908
003n
058w
11
SW
160
2006-001215-0†
Kisa 8
654909
003n
058w
11
SE
160
2006-001216-0†
Kisa 9
654910
003n
058w
12
SW
160
2006-001217-0†
Kisa 10
654911
003n
058w
14
NW
160
2006-001218-0†
Kisa 11
654912
003n
058w
14
SW
160
2006-001219-0†
Kisa 12
654913
003n
058w
14
SE
160
2006-001220-0†
Kisa 13
654914
003n
058w
14
NE
160
2006-001221-0†
Kisa 17
655186
003n
058w
2
SW
160
2006-001549-0†
Kisa 18
655187
003n
058w
2
SE
160
2006-001550-0†
Kisa 19
655188
003n
058w
10
NE
160
2006-001551-0†
Kisa 20
655189
003n
058w
10
SE
160
2006-001552-0†
Kisa 21
655190
003n
058w
15
NE
160
2006-001553-0†
Kisa 22
655191
003n
058w
15
SW
160
2006-001554-0†
Kisa 23
655192
003n
058w
15
SE
160
2006-001555-0†
Kisa 24
655193
003n
058w
22
NW
160
2006-001556-0†
Kisa 25
655194
003n
058w
22
NE
160
2006-001557-0†
Kisa 26
655195
003n
058w
23
NW
160
2006-001558-0†
Kisa 27
655196
003n
058w
23
NE
160
2006-001559-0†
Kisa 28
655197
003n
058w
22
SE
160
2006-001560-0†
Kisa 29
655198
003n
058w
23
SW
160
2006-001561-0†
Kisa 30
655199
003n
058w
23
SE
160
2006-001562-0†
Kisa 31
655200
003n
058w
1
SE
160
2006-001563-0†
2006-000255-0*
Kisa 32
655201
003n
058w
12
NE
160
2006-001564-0†
2006-000256-0*
Kisa 33
665464
003n
058w
24
SW
160
2008-001508-0†









Page 9 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims


Claim
ADL #
Twnshp
Range
Sec.
¼ Sec.
Acres
Document #
Kisa 34
665465
003n
058w
24
SE
160
2008-001509-0†
Kisa 35
665466
003n
058w
24
NW
160
2008-001510-0†
Kisa 36
665467
003n
058w
24
NE
160
2008-001511-0†
Kisa 37
665468
003n
058w
13
SW
160
2008-001512-0†
Kisa 38
665469
003n
058w
13
SE
160
2008-001513-0†
Kisa 39
665470
003n
058w
13
NW
160
2008-001514-0†
Kisa 40
665471
003n
058w
13
NE
160
2008-001515-0†
Kisa 41
665472
003n
058w
12
SE
160
2008-001516-0†
2008-001001-0*

* Kuskokwim Recording District
† Bethel Recording District
All situated within the State of Alaska












Page 10 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims


The Luna Claims


Claim
ADL #
Twnshp
Range
Sec.
¼ Sec.
Acres
Document #
Luna 1
661006
004n
059w
15
NE
160
2007-001156-0
Luna 2
661007
004n
059w
14
NW
160
2007-001157-0
Luna 3
661008
004n
059w
14
NE
160
2007-001158-0
Luna 4
661009
004n
059w
13
NW
160
2007-001159-0
Luna 5
661010
004n
059w
13
NE
160
2007-001160-0
Luna 6
661011
004n
058w
18
NW
160
2007-001161-0
Luna 7
661012
004n
058w
18
NE
160
2007-001162-0
Luna 8
661013
004n
059w
17
NW
160
2007-001163-0
Luna 9
661014
004n
059w
15
SE
160
2007-001164-0
Luna 10
661015
004n
059w
14
SW
160
2007-001165-0
Luna 11
661016
004n
059w
14
SE
160
2007-001166-0
Luna 12
661017
004n
059w
13
SW
160
2007-001167-0
Luna 13
661018
004n
059w
13
SE
160
2007-001168-0
Luna 14
661019
004n
058w
18
SW
160
2007-001169-0
Luna 15
661020
004n
058w
18
SE
160
2007-001170-0
Luna 16
661021
004n
059w
22
NE
160
2007-001171-0
Luna 17
661022
004n
059w
23
NW
160
2007-001172-0
Luna 18
661023
004n
059w
23
NE
160
2007-001173-0
Luna 19
661024
004n
059w
24
NW
160
2007-001174-0
Luna 20
661025
004n
059w
24
NE
160
2007-001175-0
Luna 21
661026
004n
059w
19
NW
160
2007-001176-0
Luna 22
661027
004n
059w
24
SW
160
2007-001177-0
Luna 23
661028
004n
059w
24
SE
160
2007-001178-0
Luna 24
661029
004n
058w
19
SW
160
2007-001179-0
Luna 25
661030
004n
059w
18
SW
160
2007-001180-0
Luna 26
661031
004n
059w
18
SE
160
2007-001181-0
Luna 27
661032
004n
059w
17
SW
160
2007-001182-0
Luna 28
661033
004n
059w
17
SE
160
2007-001183-0
Luna 29
661034
004n
059w
16
SW
160
2007-001184-0
Luna 30
661035
004n
059w
16
SE
160
2007-001185-0
Luna 31
661036
004n
059w
15
SW
160
2007-001186-0
Luna 32
661037
004n
059w
19
NW
160
2007-001187-0
Luna 33
661038
004n
059w
19
NE
160
2007-001188-0
Luna 34
661039
004n
059w
20
NW
160
2007-001189-0
Luna 35
661040
004n
059w
20
NE
160
2007-001190-0



Page 11 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims


Claim
ADL #
Twnshp
Range
Sec.
¼ Sec.
Acres
Document #
Luna 36
661041
004n
059w
21
NW
160
2007-001191-0
Luna 37
661042
004n
059w
21
NE
160
2007-001192-0
Luna 38
661043
004n
059w
22
NW
160
2007-001193-0
Luna 39
661044
004n
059w
19
SW
160
2007-001194-0
Luna 40
661045
004n
059w
19
SE
160
2007-001195-0
Luna 41
661046
004n
059w
20
SW
160
2007-001196-0
Luna 42
661047
004n
059w
20
SE
160
2007-001197-0
Luna 43
661048
004n
059w
21
SW
160
2007-001198-0
Luna 44
661049
004n
059w
21
SE
160
2007-001199-0
Luna 45
661050
004n
059w
22
SW
160
2007-001200-0
Luna 46
661051
004n
059w
10
SE
160
2007-001201-0
Luna 47
661052
004n
059w
11
SW
160
2007-001202-0
Luna 48
661053
004n
059w
11
SE
160
2007-001203-0
Luna 49
661054
004n
059w
12
SW
160
2007-001204-0
Luna 50
661055
004n
059w
12
SE
160
2007-001205-0

All situated within the State of Alaska














Page 12 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims


Exhibit B
Bill of Sale
Personal Property


For value received, the Sellers hereby sell all of their rights, title and
interest in the following items to Afranex Gold (Alaska) Limited:














Page 13 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims




Exhibit C
Deed




When recorded return to:
Afranex Gold (Alaska) Limited
c/o J. P. Tangen Attorney at Law (P.C.)
1600 A Street. Suite 310
Anchorage, AK   99501




Quitclaim Deed
[Mining]


This Quitclaim deed, made as of this 21st day of June 2017 by and between Kisa
Gold Mining. Inc., whose address is 701 South Taylor Street, Suite 470, LB113,
Amarillo, TX  79101 ("Grantor"), and Afranex (Alaska) Limited whose address is
1600 A Street, Suite 310, Anchorage. AK 99501 ("Grantee")


WITNESSETH:


THAT, in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, receipt of which is hereby acknowledged, Grantor hereby
conveys and quitclaims to Grantee, all right, title and interest that Grantor
has, if any, in the following described State of Alaska mining locations
situated in the Bethel and Kuskokwim Recording Districts, Fourth Judicial
District, State of Alaska, together with all appurtenances, tailings, residues,
waste rock and other materials resulting from Grantors' operations and
activities thereon:


See Exhibit A


to have and to hold the same unto the Grantee and its heirs and assigns,
forever.



 
Grantors
         
By: STEPHEN SALGADO
 
Stephen Salgado, authorized representative







Page 14 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims




STATE OF TEXAS          )
    ) ss.
POTTER COUNTY         )


On this 21 day of June 2017 before me, a Notary Public in and for the State of
Texas before me personally appeared Stephen Salgado, whose identity was proven
to me by satisfactory means, and he each stated that they executed the within
and foregoing Quitclaim Deed (Kisa and Luna Claims), and acknowledged that said
instrument is his free and voluntary act and for the uses and purposes therein
mentioned and on oath stated that he were authorized to execute said instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.


[NOTARY SEAL]
RONNA LONGCOR
 
Notary Public in and for the State of Texas
 
My commission expires:          3-26-21           

































Page 15 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims




Exhibit A
The Mining Claims
The Kisa Claims


Claim
ADL #
Twnshp
Range
Sec.
¼ Sec.
Acres
Document #
Kisa 1
654902
003n
058w
1
SWNW
40
2006-001209-0†
Kisa 2
654903
003n
058w
1
SENW
40
2006-001210-0†
2006-001207-0*
Kisa 3
654904
003n
058w
1
SW
160
2006-001211-0†
Kisa 4
654905
003n
058w
11
NE
160
2006-001212-0†
Kisa 5
654906
003n
058w
11
NW
160
2006-001213-0†
Kisa 6
654907
003n
058w
12
NW
160
2006-001214-0†
Kisa 7
654908
003n
058w
11
SW
160
2006-001215-0†
Kisa 8
654909
003n
058w
11
SE
160
2006-001216-0†
Kisa 9
654910
003n
058w
12
SW
160
2006-001217-0†
Kisa 10
654911
003n
058w
14
NW
160
2006-001218-0†
Kisa 11
654912
003n
058w
14
SW
160
2006-001219-0†
Kisa 12
654913
003n
058w
14
SE
160
2006-001220-0†
Kisa 13
654914
003n
058w
14
NE
160
2006-001221-0†
Kisa 17
655186
003n
058w
2
SW
160
2006-001549-0†
Kisa 18
655187
003n
058w
2
SE
160
2006-001550-0†
Kisa 19
655188
003n
058w
10
NE
160
2006-001551-0†
Kisa 20
655189
003n
058w
10
SE
160
2006-001552-0†
Kisa 21
655190
003n
058w
15
NE
160
2006-001553-0†
Kisa 22
655191
003n
058w
15
SW
160
2006-001554-0†
Kisa 23
655192
003n
058w
15
SE
160
2006-001555-0†
Kisa 24
655193
003n
058w
22
NW
160
2006-001556-0†
Kisa 25
655194
003n
058w
22
NE
160
2006-001557-0†
Kisa 26
655195
003n
058w
23
NW
160
2006-001558-0†
Kisa 27
655196
003n
058w
23
NE
160
2006-001559-0†
Kisa 28
655197
003n
058w
22
SE
160
2006-001560-0†
Kisa 29
655198
003n
058w
23
SW
160
2006-001561-0†
Kisa 30
655199
003n
058w
23
SE
160
2006-001562-0†
Kisa 31
655200
003n
058w
1
SE
160
2006-001563-0†
2006-000255-0*
Kisa 32
655201
003n
058w
12
NE
160
2006-001564-0†
2006-000256-0*
Kisa 33
665464
003n
058w
24
SW
160
2008-001580-0†









Page 16 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims


Claim
ADL #
Twnshp
Range
Sec.
¼ Sec.
Acres
Document #
Kisa 34
665465
003n
058w
24
SE
160
2008-001509-0†
Kisa 35
665466
003n
058w
24
NW
160
2008-001510-0†
Kisa 36
665467
003n
058w
24
NE
160
2008-001511-0†
Kisa 37
665468
003n
058w
13
SW
160
2008-001512-0†
Kisa 38
665469
003n
058w
13
SE
160
2008-001513-0†
Kisa 39
665470
003n
058w
13
NW
160
2008-001514-0†
Kisa 40
665471
003n
058w
13
NE
160
2008-001515-0†
Kisa 41
665472
003n
058w
12
SE
160
2008-001516-0†
2008-001001-0*

* Kuskokwim Recording District
† Bethel Recording District
All situated within the State of Alaska












Page 17 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims


The Luna Claims


Claim
ADL #
Twnshp
Range
Sec.
¼ Sec.
Acres
Document #
Luna 1
661006
004n
059w
15
NE
160
2007-001156-0
Luna 2
661007
004n
059w
14
NW
160
2007-001157-0
Luna 3
661008
004n
059w
14
NE
160
2007-001158-0
Luna 4
661009
004n
059w
13
NW
160
2007-001159-0
Luna 5
661010
004n
059w
13
NE
160
2007-001160-0
Luna 6
661011
004n
058w
18
NW
160
2007-001161-0
Luna 7
661012
004n
058w
18
NE
160
2007-001162-0
Luna 8
661013
004n
059w
17
NW
160
2007-001163-0
Luna 9
661014
004n
059w
15
SE
160
2007-001164-0
Luna 10
661015
004n
059w
14
SW
160
2007-001165-0
Luna 11
661016
004n
059w
14
SE
160
2007-001166-0
Luna 12
661017
004n
059w
13
SW
160
2007-001167-0
Luna 13
661018
004n
059w
13
SE
160
2007-001168-0
Luna 14
661019
004n
058w
18
SW
160
2007-001169-0
Luna 15
661020
004n
058w
18
SE
160
2007-001170-0
Luna 16
661021
004n
059w
22
NE
160
2007-001171-0
Luna 17
661022
004n
059w
23
NW
160
2007-001172-0
Luna 18
661023
004n
059w
23
NE
160
2007-001173-0
Luna 19
661024
004n
059w
24
NW
160
2007-001174-0
Luna 20
661025
004n
059w
24
NE
160
2007-001175-0
Luna 21
661026
004n
058w
19
NW
160
2007-001176-0
Luna 22
661027
004n
059w
24
SW
160
2007-001177-0
Luna 23
661028
004n
059w
24
SE
160
2007-001178-0
Luna 24
661029
004n
059w
19
SW
160
2007-001179-0
Luna 25
661030
004n
059w
18
SW
160
2007-001180-0
Luna 26
661031
004n
059w
18
SE
160
2007-001181-0
Luna 27
661032
004n
059w
17
SW
160
2007-001182-0
Luna 28
661033
004n
059w
17
SE
160
2007-001183-0
Luna 29
661034
004n
059w
16
SW
160
2007-001184-0
Luna 30
661035
004n
059w
16
SE
160
2007-001185-0
Luna 31
661036
004n
059w
15
SW
160
2007-001186-0
Luna 32
661037
004n
059w
19
NW
160
2007-001187-0
Luna 33
661038
004n
059w
19
NE
160
2007-001188-0
Luna 34
661039
004n
059w
20
NW
160
2007-001189-0
Luna 35
661040
004n
059w
20
NE
160
2007-001190-0







Page 18 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK

--------------------------------------------------------------------------------




Purchase Agreement
Kisa and Luna Claims


Claim
ADL #
Twnshp
Range
Sec.
¼ Sec.
Acres
Document #
Luna 36
661041
004n
059w
21
NW
160
2007-001191-0
Luna 37
661042
004n
059w
21
NE
160
2007-001192-0
Luna 38
661043
004n
059w
22
NW
160
2007-001193-0
Luna 39
661044
004n
059w
19
SW
160
2007-001194-0
Luna 40
661045
004n
059w
19
SE
160
2007-001195-0
Luna 41
661046
004n
059w
20
SW
160
2007-001196-0
Luna 42
661047
004n
059w
20
SE
160
2007-001197-0
Luna 43
661048
004n
059w
21
SW
160
2007-001198-0
Luna 44
661049
004n
059w
21
SE
160
2007-001199-0
Luna 45
661050
004n
059w
22
SW
160
2007-001200-0
Luna 46
661051
004n
059w
10
SE
160
2007-001201-0
Luna 47
661052
004n
059w
11
SW
160
2007-001202-0
Luna 48
661053
004n
059w
11
SE
160
2007-001203-0
Luna 49
661054
004n
059w
12
SW
160
2007-001204-0
Luna 50
661055
004n
059w
12
SE
160
2007-001205-0

All situated within the State of Alaska






















Page 19 of 19
H5Aa Purchase Agreement – Kisa and Luna Claims
J. P. Tangen
Attorney at Law (P.C.)
1600 A Street, Suite 310
Anchorage, AK 99501

SS
AK